Name: Commission Regulation (EEC) No 1735/83 of 27 June 1983 amending Regulation (EEC) No 1072/83 as regards the implementation of the detailed rules governing the import of certain cheeses
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  trade
 Date Published: nan

 No L 169/24 Official Journal of the European Communities 28 . 6 . 83 COMMISSION REGULATION (EEC) No 1735/83 of 27 June 1983 amending Regulation (EEC) No 1072/83 as regards the implementation of the detailed rules governing the import of certain cheeses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1072/83 of 3 May 1983 repealing Regulation (EEC) No 86/83 suspending certain provisions of Regulation (EEC) No 1767/82 with regard to implementation of the detailed rules governing the import of certain cheeses (3) provides that Jarlsberg cheese imported into the Community during the period in which the imple ­ mentation of the arrangement with Norway is tempo ­ rarily suspended may be eligible for the specific levies provided for in Commission Regulation (EEC) No 1767/82 (4), as last amended by Regulation (EEC) No 1264/83 0 ; Whereas Article 8 of Regulation (EEC) No 1767/82 provides that no compensatory amounts apply when Jarlsberg cheese is put into free circulation ; whereas it should be provided also that imports effected during the abovementioned period may be eligible for the arrangements provided for in that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 2 of Regulation (EEC) No 1072/83 is hereby replaced by the following : 'At the request of the parties concerned, Jarlsberg cheese imported into the Community between 1 January 1983 and the date of entry into force of this Regulation may be eligible for the levy referred to in Annex I (r) to Regulation (EEC) No 1767/82, the provisions of Article 8 of that Regula ­ tion consequently being applicable.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983 , p. 56 . (3) OJ No L 117, 4 . 5 . 1983 , p. 5 . (4) OJ No L 196, 5 . 7 . 1982, p . 1 . 0 OJ No L 133 , 21 . 5 . 1983, p . 54.